Citation Nr: 0736679	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  06-39 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1948 to 
February 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran testified at a personal hearing before the 
undersigned Veteran's Law Judge, sitting at the RO in June 
2007; a transcript of the hearing is associated with the 
claims file.  At this hearing, the veteran submitted 
additional evidence consisting of an inspection report 
regarding the collision of the SS Thomas Tracy and the USS 
Valcour.  See 38 C.F.R. § 20.1304 (2007).  The Board notes 
that the veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Therefore, the Board 
may properly consider such evidence in rendering its 
decision.


FINDINGS OF FACT

1. The veteran's bilateral hearing loss is a result of his 
active duty military service.

2. The veteran's tinnitus is a result of his active duty 
military service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2007).

2. Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for 
bilateral hearing loss and tinnitus herein constitutes a 
complete grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005)) 
and the implementing regulations.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.   In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).
The veteran contends that his current bilateral hearing loss 
and tinnitus are the result of listening to code through ear 
phones as a code receiver, and the noise, including an 
explosion, of a collision between his ship and another ship 
in the Atlantic Ocean and the time he spent in the cold ocean 
water afterward.  Therefore, he argues that service 
connection for his hearing disorders is warranted. 

The Board observes that the veteran has reported acoustic 
trauma in the military while serving as a code receiver in 
the U.S. Navy.  Although the veteran's service medical 
records do not contain any documentation as to noise 
exposure, the veteran is competent to describe the nature and 
extent of his in-service noise exposure and such is 
consistent with his military occupational specialty as a code 
receiver, as noted in his service records, and with the ship-
to-ship collision as documented.  See 38 C.F.R. § 
3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty, to include his February 1952 separation 
examination.

Post-service records demonstrate diagnoses of bilateral 
hearing loss and tinnitus.  Specifically, a June 2005 private 
audiological evaluation indicates that the veteran has mild 
to profound sensorineural hearing loss in the right ear and 
mild to moderate sensorineural hearing loss in the left ear.  
Additionally, at a November 2005 VA audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
80
90
90
LEFT
20
35
65
65
65

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 82 percent in the left ear.  
The veteran was diagnosed with severe to profound 
sensorineural hearing loss in the right ear and mild to 
moderately severe sensorineural hearing loss in the left ear 
at this examination.  Therefore, the Board finds that the 
contemporary medical evidence demonstrates a current 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.  
Also, tinnitus is readily observable by laypersons and does 
not require medical expertise to establish its existence.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, 
the veteran is competent to describe his tinnitus 
symptomatology and such subjective complaints have been 
documented by the medical evidence of record, to include the 
June 2005 and November 2005 audiological evaluations.  As a 
result, the Board finds that the veteran has a current 
diagnosis of tinnitus.  

The Board has considered all relevant evidence of record 
regarding the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  The Board first 
considered whether service connection is warranted for 
bilateral hearing loss on a presumptive basis.  However, the 
record fails to show that the veteran manifested hearing loss 
to a degree of 10 percent within one year following his 
service discharge in February 1952.  As such, presumptive 
service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for bilateral hearing loss or tinnitus on a direct 
basis.  On this question, the Board observes that there is 
conflicting medical evidence of record concerning a nexus 
between the veteran's hearing loss and tinnitus and his 
military service.  The Board must determine, as a question of 
fact, both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  The Board must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza, supra at 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).

In the November 2005 VA opinion, the examiner stated that it 
does not appear likely that the veteran's bilateral hearing 
loss is secondary to military service.  In forming this 
opinion, the examiner indicated that the veteran did not 
report incidents of high noise exposure during service, to 
include as secondary to the collision, and that even if there 
were an explosion associated with the collision, the noise of 
that explosion would not likely have been the cause of the 
veteran's hearing loss.  Further, the examiner stated that 
the veteran believed his hearing loss to be due to his long 
submersion in cold water and that the veteran's hearing loss 
was not consistent with submersion in water.

In contrast, in a June 2005 opinion, Dr. V. A. states, based 
on her review of the veteran's reported noise exposure of the 
explosion during the collision and his work as a code 
receiver, that the veteran's bilateral hearing loss and 
tinnitus are due to unprotected noise exposure from his 
duties in military service. 

The Board observes that the two opinions are based on the 
veteran's accounts of his noise exposure at the time of the 
examination, to include the collision of the USS Valcour and 
the SS Thomas Tracy.  Further, the Board notes that the VA 
examination report indicates that the veteran's account of 
his noise exposure at the November 2005 VA examination 
indicated less noise exposure than at his June 2005 
examination and his June 2007 hearing.  However, the Board 
finds, after a review of the evidence submitted by the 
veteran detailing the collision between the two ships, that 
his description of the explosion at the June 2005 examination 
and the June 2007 hearing is a more accurate account of his 
noise exposure than that considered by the VA examiner.  
Therefore, the Board accords the June 2005 private 
audiological examiner's opinion greater probative weight than 
that of the November 2005 VA examiner. 

Thus, the Board determines that a preponderance of the 
evidence is in favor of a finding that the veteran's 
bilateral hearing loss and tinnitus are related to his active 
duty military service.  Therefore, the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus are granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.
Entitlement to service connection for tinnitus is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


